United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JASON SMITH,
Case No. 19-02119 BLF (PR)
Plaintiff,
. ORDER DIRECTING PLAINTIFF
v. TO PROVIDE MORE
INFORMATION FOR UNSERVED
DEFENDANTS

DR. LAW FU, et al.,

Defendants.

 

 

Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
personnel. After an initial review, the Court found the complaint stated a cognizable claim
under the Eighth Amendment for deliberate indifference to serious medical needs.

(Docket No. 4.) In the same order, Plaintiff was granted leave to attempt to file an
amended complaint to state sufficient facts to state a First Amendment claim. (/d.)
Plaintiff has filed notice that he wishes to proceed solely on the Eighth Amendment claim.
(Docket No. 5.)

On October 10, 2019, the Clerk mailed Notices of Lawsuit and Request for Waiver
of Service of Summons and Waivers of Service of Summons to Defendants Dr. Law Fu,

Dr. Rachel Ross, Dr. Kowall, M. Votaw, and S. Posson at CTF. (Docket Nos. 7-11.)

Order Directing Plaintiff to Provide More Information for Unserved Defendants
PRO-SE\BLF\CR.19\2119Smith_moreinfo

 
:
zs
a8
aS
Axs
ee
ao cst
~~
wm
0 &
ze
‘a
Ps

 

 

On October 23, 2019, the documents mailed to Defendants Dr. Fu, Dr. Kowall and

Dr. Ross were returned unexecuted. (Docket Nos. 13; 14.) The mail to Defendant Dr.

‘Ross specifically indicates that she is “no longer with CTF.” (Docket No. 14.)

Although a plaintiff who is incarcerated and proceeding in forma pauperis may rely on
service by the Marshal, such plaintiff “may not remain silent and do nothing to effectuate
such service”; rather, “[a]t a minimum, a plaintiff should request service upon the
appropriate defendant and attempt to remedy any apparent defects of which [he] has
knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (Sth Cir. 1987). Here, Plaintiff's
complaint has been pending for over 90 days, and thus, absent a showing of “good cause,”
claims against Defendants Dr. Ross and Dr. Kowall are subject to dismissal without
prejudice. See Fed. R. Civ. P. 4(m). Plaintiff must remedy the situation by providing more
information regarding Defendants Dr. Ross and Dr. Kowall’s current whereabouts or face
dismissal of his claims against these Defendants without prejudice. See Walker v. Sumner,
14 F.3d 1415, 1421-22 (9th Cir. 1994) (holding prisoner failed to show cause why prison
official should not be dismissed under Rule 4(m) where prisoner failed to show he had
provided Marshal with sufficient information to effectuate service).

For the foregoing reasons, the Court orders Plaintiff to file a notice providing the
Court with more information regarding the current whereabouts for Defendants Dr. Ross
and Dr. Kowall such that the Marshal is able to effect service. If Plaintiff fails to provide
the Court with the information requested within twenty-eight (28) days of the date this
order is filed, Plaintiff's claim against Defendants Dr. Ross and Dr. Kowall shall be
dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

IT IS SO ORDERED.

Dated LY IK al Ff

 

United States District Judge

Order Directing Plaintiff to Provide More Information for Defendants
PRO-SE\BLF\CR. 19\2119Smith_moreinfo

 
